Opinion by
Mr. Justice Brown,
These appellants were caught in the same net that enmeshed the appellant in the preceding case. When they received the stock which they had agreed to accept for their property they gave a receipt for the same as being in full settlement of the consideration named in their agreement with Jackson. In the judgment of the learned trial judge there was no sufficient evidence offered to set aside this receipt, nor was there proof of the failure of the appellee to perform any duty which it owed to the appellants. Our examination of the evidence has led us to the same conclusion, which would not be changed if any of the excluded offers had been admitted. The details of the case are of interest only to the parties to it, and a recital of them here is not needed. The twenty-nine assignments of error are overruled, and, for the reasons given by the court in directing a verdict for the defendant, the judgment on it is affirmed.